Citation Nr: 0624285	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-40 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE


Entitlement to recognition of the appellant as the "helpless 
child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining age 18, for death pension 
purposes.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  The appellant is the veteran's daughter.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking death pension benefits as an adult 
helpless child of the veteran.  On the application submitted 
in October 2003, the appellant indicated that the veteran is 
deceased.  However, she indicated that the date of death is 
unknown and that she has not submitted a copy of a death 
certificate.  Although the RO indicated in the March 2004 
rating decision that the veteran died in May 2000, there is 
no documentation in the record showing that the veteran is 
deceased.  The law requires VA to pay pension to each child 
(1) who is the child of a deceased veteran of a period of war 
who met the service requirements prescribed in section 
1521(j) of title 38, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse eligible for pension under 
section 1541 of title 38. 38 U.S.C.A. § 1542 (West 2002).  
The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2005).

The Board is of the opinion that the veteran's death must be 
verified before a decision can be rendered on her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she supply proof of the 
veteran's death in the form of a 
certified death certificate.  In the 
event she is unable to furnish a death 
certificate, she should advised to 
provided any available information as to 
the date and place of the veteran's death 
in order for the RO to attempt to verify 
his death.

2.  When the above development has been 
completed, the claim should be reviewed 
by the RO.  If the decision remains 
adverse to the appellant, she should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


